<?73-*r
                                ELECTRONIC RECORD




COA # 14-14-00386-CR                             OFFENSE: Robbery


STYLE: Rodney Rochell v The State of Texas       COUNTY: Harris

                                                                    th
COA DISPOSITION: Affirmed                        TRIAL COURT: 176L" District Court


DATE: June 16, 2015   Publish: No               TC CASE #:1383622




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Rodney Rochell vThe State of Texas

CCA#


         PRAS£.
FOR DISCRETIONARY REVIEW IN 0 CA IS:
                                    Petition   CCA Disposition:
                                               DATE:
                                                                     <m-/r
                                               JUDGE:

DATE:       llflttytr                          SIGNED:                      PC:


JUDGE:       JuUUJsUA^                         PUBLISH:                     DNP:




                                                                                     MOTION FOR


                                                       FOR REHEARJNG IN CCA IS:


                                                    JUDGE:


                                                                           ELECTRONIC RECORD